Citation Nr: 0716010	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  02-22 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to July 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the claim.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in February 2003.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In January 2004, the Board promulgated a decision denying 
service connection for a cervical spine disorder.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a September 2006 
memorandum decision, the Court set aside the Board's decision 
and remanded the case for further development consistent with 
the memorandum decision.  Judgment was entered in that case 
in October 2006.

For the reasons addressed below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, this appeal will be to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board concludes that additional development is required in 
order to comply with the duty to assist.

The veteran contends that his current cervical spine 
condition was caused by a November 1951 fall from atop the 
USS Manchester.  He maintains that he and another serviceman 
were painting the smoke stack when the platform upon which 
they were standing became unstable which caused him to fall 
over the other serviceman, hit the upper deck and bounced 
over the rail of the upper deck, then hit the rail on the 
main deck, hit the main deck, and then fell into the water.

In the January 2004 decision, the Board concluded that no VA 
medical examination and/or opinion was warranted to address 
the etiology of the veteran's current cervical spine 
disorder.  The Board noted, in making this determination, 
that the veteran's service medical records were absent of any 
complaint, treatment, or diagnosis of any neck or back 
problem or injury.  However, it was acknowledged that he was 
treated for a contusion of the right buttock in November 1951 
stemming from when he fell from a painting stage into the 
water.  The service medical records reflect, as the veteran 
"fell into the water, his hip grazed the edge of the camel."  
The veteran's only pain was in the right hip.  No subsequent 
treatment was shown.  Further, the Board also noted that the 
record contained no competent medical opinion by any 
physician linking the veteran's current cervical spine 
condition to his 1951 fall, or any other incident in his 
military service.

Based on the foregoing, the Board concluded that an 
examination was not needed because there was no competent 
evidence to establish that the veteran's claimed condition 
may be associated with his military service.

In the September 2006 memorandum decision, the Court 
concluded that the Board did not provide adequate reasons and 
bases as to why a VA medical examination was not warranted in 
this case.  The Court held, in pertinent part, that an 
adequate statement of reasons and bases would have discussed 
whether the veteran's various statements that his back pain 
began as a result of the November 1951 in-service fall were 
competent evidence that he experienced those symptoms after 
the fall; and, if it was competent evidence, why those 
symptoms could not be associated with his service.  Moreover, 
the Court held that an adequate statement of reasons or bases 
would have addressed why there was no link between the 
veteran's in-service fall and related hip injury and his 
current cervical spine condition.

In light of the Court's holding in the September 2006 
memorandum decision, the Board concludes that a remand is 
required in order to accord him a VA medical examination 
which addresses the etiology of his current cervical spine 
disorder.  See 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the duty to assist, as well as the duty to notify.  In 
pertinent part, the Board notes that on March 20, 2006, the 
Court promulgated Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), in which it held that the notice VA is required 
to provide upon receipt of a service connection claim 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  As a remand is otherwise required for 
additional evidentiary development, the Board concludes that 
while on remand the veteran should be provided with this 
requisite notice.

For the reasons stated below, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
cervical spine disorder since October 
1998.  After securing any necessary 
release, the RO should obtain those 
records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to address the current nature and 
etiology of his current cervical spine 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's current cervical spine 
disorder is causally related to military 
service, to include whether it is 
consistent with having developed as a 
result of the type of injury described by 
the veteran as having occurred in 
November 1951.  The examiner must also 
express an opinion as to whether it is at 
least as likely as not that there is any 
etiological relationship between the hip 
pain documented as a result of the 
November 1951 fall and the current 
cervical spine disorder.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished a Supplemental Statement of the Case (SSOC) 
which addresses all of the evidence obtained after the 
issuance of the last SSOC in March 2003, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

